314 S.W.3d 881 (2010)
Derrick BURNETT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71049.
Missouri Court of Appeals, Western District.
July 20, 2010.
Craig A. Johnston, for Appellant.
Mary H. Moore, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.
Prior report: 254 S.W.3d 259.

ORDER
PER CURIAM:
Derrick Burnett appeals from the motion court's denial of his post-conviction motion and contends that his trial counsel was ineffective for failing to call two witnesses. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).